Citation Nr: 0300053	
Decision Date: 01/03/03    Archive Date: 01/15/03	

DOCKET NO.  00-14 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUE

Entitlement to assignment of a rating in excess of 
50 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1972 to April 1974.

This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office 
(RO).  A notice of disagreement was received in March 
2001, a statement of the case was issued in March 2002, 
and a substantive appeal was received in March 2002.  

The veteran has advanced a claim of entitlement to a total 
rating based on individual unemployability due to a 
service-connected disability.  This issue has not been 
addressed by the RO and it is not before the Board at this 
time.  This claim is referred to the RO for development 
and adjudication.


FINDING OF FACT

Symptoms of the veteran's PTSD are not shown to cause 
occupational and social impairment greater than reduced 
reliability and productivity or to cause deficiencies in 
most areas.


CONCLUSION OF LAW

The criteria for entitlement to assignment of a rating in 
excess of 50 percent for PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA).  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2002).  This newly enacted legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions 
of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).  The intended effect of the new 
regulations is to establish clear guidelines consistent 
with the intent of Congress regarding the timing and the 
scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA 
benefits, or who attempts to reopen a previously denied 
claim.  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has 
done so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that 
there is substantial compliance with the assistant 
provisions set forth in the new law and regulation.  The 
record in this case includes multiple examination reports, 
outpatient treatment records, and the veteran's 
statements.  Significantly, no additional pertinent 
evidence has been identified by the claimant as relevant 
to the issue on appeal.  Under these circumstances, no 
further action is necessary to assist the claimant with 
his claim.  Moreover, in an October 2002 letter and a 
March 2002 statement of the case, the veteran was 
effectively furnished notice of the types of evidence 
necessary to substantiate his claim as well as the types 
of evidence VA would assist him in obtaining.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
claimant has been notified of the applicable laws and 
regulations that set forth the criteria for an increased 
evaluation for PTSD.  The discussions and the rating 
decision and statement of the case have informed the 
veteran of the information and evidence necessary to 
warrant entitlement to the benefit sought.  The Board, 
therefore, finds that the requirements of the new law and 
regulations have been met.

II.  Factual Background

On VA hospitalization in May and June 1995, the veteran 
was treated for alcohol dependence and cannabis abuse, in 
remission.  PTSD was not indicated.  Outpatient treatment 
records indicate the veteran's complaints were a 
difficulty sleeping, low energy, irritability and low 
appetite.  

The veteran filed a claim seeking service connection for 
PTSD.  On VA examination in November 2000, it was noted 
that the veteran had been treated at the Waco, Texas, PTSD 
Clinic for over one year.  He received both medication and 
weekly psychotherapy for PTSD.  The examiner reported 
continuing difficulties with sleep disturbance and 
nightmares.  The veteran had some hallucinatory-like 
experiences but these were "minor".  He had no thought 
disorder, no delusions, no problems with orientation, and 
his memory and judgment were found to be fair.  The 
veteran was assessed with PTSD.  The examiner commented 
that the PTSD was moderate and marked expecially by 
avoidance, isolation, guilt and depression.  

The RO granted service connection for PTSD in a December 
2000 rating determination.  A 50 percent evaluation was 
assigned.  The veteran has appealed this determination.  
Additional treatment records were obtained by the RO.  In 
an October 2000 to January 2001 VA hospitalization, the 
veteran was hospitalized for PTSD.  Psychiatric evaluation 
indicates that the veteran was alert, cooperative and well 
behaved.  He denied suicidal ideation but reported having 
problems with depression.  The veteran was diagnosed with 
PTSD of moderate to severe severity.  A global assessment 
of functioning (GAF) of 55 was reported, indicating 
moderate to serious symptoms.

In a March 2001 notice of disagreement, the veteran 
indicates that he did not believe the evaluation of his 
PTSD reflects the severity of his disability.  In his 
March 2002 substantive appeal, he contends that he is 
unable to procure or maintain employment due to his PTSD.  
In this regard, the Board must note that medical evidence 
indicates severe nonservice-connected disorders, including 
a back disability.

The veteran has submitted an April 2002 examination report 
from "J. W., M.D.", a psychiatrist.  The veteran's chief 
complaint was that he had been diagnosed for PTSD, had put 
in a claim in for increased disability, and that his 
representative had suggested that he see another 
psychiatrist.  An evaluation of the veteran's history and 
functional information was cited.  It was reported that 
the veteran was currently living alone and was able to 
maintain a residence.  He has no problems with 
transportation and was able to care for his personal daily 
needs.  Socially, the veteran was able to communicate and 
get along well with his family members and friends and 
others that he comes in contact with.  Difficulties with 
concentration and insomnia were reported.  PTSD was 
diagnosed.  A GAF of between 40 and 45 was found, 
indicating some impairment in reality testing or 
communication or a major impairment in several areas.

Additional outpatient treatment records were obtained, 
noting treatment for PTSD.  An outpatient treatment report 
dated October 2002 indicates the veteran's feelings of 
anxiousness, depression and having nightmares and 
flashbacks of Vietnam.  During the interview, the veteran 
was pleasant and well behaved.  His speech appeared 
normal.

The Board has recently received statements from a friend 
of the veteran who reported the veteran's difficulties 
with depression, anxiety, sleeplessness and poor self-
esteem.  The veteran's representative has submitted 
written argument.

III.  Analysis

Disability evaluations are determined by the application 
of a schedule of ratings which is based on average 
industrial impairment.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  The 
VA Schedule of Ratings for Mental Disorders was amended 
and redesignated as 38 C.F.R. § 4.130 (2002), effective 
November 7, 1996.  The amended (new) rating criteria focus 
on the individual symptoms manifested throughout the 
record, rather than on a medical opinion characterizing 
overall social and industrial impairment as mild, 
definite, considerable, severe or total.  In this case, 
the veteran filed a claim seeking service connection for 
PTSD after November 7, 1996.  Accordingly, the Board will 
focus solely on the new criteria.  

A 100 percent rating is provided for PTSD where there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.  A 70 percent rating is provided 
where there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic 
or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance or hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 50 percent rating requires occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereo-type speech; 
panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of shot and 
long-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Code 9411.

The veteran asserts in his substantive appeal to the Board 
he is unable to work due to his PTSD.  However, his own 
statements do not support the conclusion that an increased 
evaluation is warranted.  The veteran's statements do not 
indicate occupational and social impairment with 
deficiencies in most areas.  On VA evaluation in November 
2000, the veteran was reported to experience problems 
mainly with sleep disturbance each night and nightmares 2 
to 3 times per week.  A GAF of 55 was found.  

The Global Assessment of Functioning (GAF) scale is a 
scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Diagnostic and Statistical Manual 
of Mental Disorders 32 (4th ed. 1994) [hereinafter DSM-
IV].  A 41-50 score indicates "serious symptoms . . . OR 
any serious impairment in social, occupational, or school 
functioning . . . ."  A 51-60 score indicates "moderate 
symptoms . . . OR any moderate difficulty in social, 
occupational, or school functioning . . . ."

The United States Court of Appeals for Veterans Claims 
(Court) has addressed the significance of GAF scores.  
See, i.e., Richards v. Brown, 9 Vet. App. 266, 267-8 
(1996) (where the GAF was 50 and said to be reflective of 
a serious impairment under the diagnostic criteria).  The 
veteran was diagnosed with PTSD, chronic, and moderate.  
The VA evaluation in November 2000 found a GAF of 55, 
indicating moderate symptoms.  In the opinion of the 
Board, this November 2000 VA evaluation is entitled to 
more probative value than the examination of April 2002.  

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical 
expert's personal examination of the 
patient, the physician's knowledge and 
skill in analyzing the data, and the 
medical conclusion that the physician 
reaches. . . . As is true with any 
piece of evidence, the credibility and 
weight to be attached to these opinions 
[are] within the province of the 
adjudicators; . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

Within the November 2000 and April 2002 examination 
reports, the veteran's difficulties are nearly identical.  
The psychiatrist in April 2002, notwithstanding, finds a 
GAF of between 40 and 45.  The veteran, however, reports 
no impairment in reality testing or communication during 
the April 2002 examination.  The Board also finds that the 
outpatient treatment reports and hospitalization reports 
do not support the determination that the veteran is 
entitled to a 70 percent evaluation.  No outpatient 
treatment reports or hospitalization report indicates such 
symptoms as suicidal ideation, obsessive rituals with 
routine activities, intermittently illogical speech, or 
other symptoms specifically cited within the 70 percent 
evaluation.  The Board does not find deficiencies in most 
areas.  The Board finds that the veteran's symptoms are 
clearly represented within the 50 percent evaluation, 
which requires reduced liability and productivity.  
Symptoms of a 50 percent evaluation, including flattened 
affect, disturbances of motivation and mood, and 
difficulty in establishing and maintaining effective work 
and social relationships are specifically cited by both 
the veteran and within the 50 percent criteria.

The Board finds that the medical evidence does not support 
the conclusion that the veteran is entitled to a 
70 percent evaluation, or higher, for his PTSD.  The 
veteran's symptoms, as described by the veteran himself, 
would not support such a determination.  The VA 
hospitalization of October 2000 to January 2001, which 
indicates a GAF of 55, also provides additional medical 
evidence that does not support the veteran's claim.  A 
clear preponderance of the evidence, including the VA 
examination report, the VA hospitalization report, 
outpatient treatment records, and the veteran's own 
statements support a determination that the veteran's PTSD 
is no more than 50 percent disabling.

In deciding the veteran's claim, the Board has considered 
the Court's determination in Fenderson v. West, 12 Vet. 
App. 119 (1999) and whether he is entitled to an increased 
evaluation for separate periods based on the facts found 
during the appeal period.  In Fenderson, the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In that 
decision, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be 
awarded separate percentage evaluations for separate 
periods based on the facts found during the appeal period.  
Fenderson, 12 Vet. App. at 126.  See also Francisco, 7 
Vet. App. at 58 (where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern).  

The Board does not find evidence that the veteran's 
disability evaluation should be increased for any separate 
period based on the facts found during the appeal period.  
The evidence of record from the day the veteran's filed 
his claim to the present supports the conclusion that he 
is not entitled to increased compensation during any time 
within the appeal period.

The Board has also considered whether the record raises 
the matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  However, there is no competent evidence that 
the PTSD causes marked interference with employment or 
requires frequent hospitalizations or otherwise produces 
unrecognized impairment suggesting extraschedular 
consideration is indicated.


ORDER

The appeal is denied.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

